  Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 1 of 72 PageID: 1



THE LAW OFFICES OF TERENCE J. SWEENEY, ESQ.
TERENCE J. SWEENEY
44 Fairmount Avenue, Suite 1
Chatham, New Jersey 07928
sweeneylawfirm@optonline.net
(973) 665-0400

NEW CIVIL LIBERTIES ALLIANCE
HARRIET HAGEMAN
Senior Litigation Counsel
JARED MCCLAIN
Staff Counsel
1225 19th Street NW, Suite 450
Washington, DC 20036
(202) 869-5210
(856) 305-0034
Motions forthcoming for Pro Hac Vice Admission

Counsel to Plaintiff Matthew Johnson

                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


 MATTHEW JOHNSON,

       Plaintiff,

       v.
                                                     Civil Action No. __________________

                                                       VERIFIED COMPLAINT FOR
                                                     DECLARATORY JUDGMENT AND
                                                         INJUNCTIVE RELIEF


 PHILIP D. MURPHY, in his official
 capacity as Governor of New Jersey;                    [JURY TRIAL DEMANDED]
 GURBIR S. GREWAL, in
 his official capacity as New Jersey Attorney
 General; and JUDITH M. PERSICHILLI, in
 her official capacity as Commissioner of the
 New Jersey Department of Health,

       Defendants.




                                                 1
  Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 2 of 72 PageID: 2



        Plaintiff Matthew Johnson submits this Verified Complaint for Declaratory Judgment and

request for a Permanent Injunction to end Defendant Governor Philip D. Murphy’s unlawful and

unconstitutional Executive Order 128 (“EO 128” or the “Challenged Order”). The Challenged Order

impairs Johnson’s right to contract, exceeds the Governor’s power, and violates the Constitutions of

the United States and New Jersey.      For the purposes of receiving service, Governor Murphy and

Attorney General Gurbir S. Grewal are both located at 25 Market Street, Trenton, NJ 08625, and

Commissioner Judith M. Persichilli is located at 369 South Warren Street, Trenton, NJ 08608. In

support of this request Johnson claims and avers as follows:

                                    INTRODUCTORY STATEMENT

        The outbreak of COVID-19 hit New Jersey especially hard. Governor Murphy has responded

to the health threat posed by COVID-19 by issuing over 45 executive orders. This action challenges

one of them. More specifically, this lawsuit challenges Governor Murphy’s April 24, 2020, Executive

Order 128, which purports to waive laws governing security deposits for residential leasehold

contracts. In addition to unlawfully suspending the applicability of duly enacted laws, the Governor’s

order modified the rights and obligations of residential landlords and tenants who had mutually and

voluntarily entered into contracts that required deposits to secure rental properties against the risk of

damage. To make matters worse, Executive Order 128 also criminalized adhering to the terms of

landlords’ then-existing leasehold contracts and to lawfully adopted statutes governing such contracts.

In issuing EO 128, the Governor purportedly waived these contracts and the statutory requirements

contained therein without the consent of the contracting parties or the state legislature.

        Put simply, this case is about the Governor’s abuse of power. In excess of any authority

granted by the citizens of New Jersey and the New Jersey Legislature, Governor Murphy has interfered

with the contractual rights and obligations of private citizens. The question at hand is not whether

one agrees or disagrees with the Governor’s policy prescriptions, or whether they are effective or


                                                   2
  Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 3 of 72 PageID: 3



ineffective in addressing some of the impacts of COVID-19. This case instead goes to the heart of

our constitutional form of government and the separation of powers. This case focuses explicitly on

whether the New Jersey Governor can rely on his own declared public-health emergency to assume

authority the legislature never granted to waive or amend provisions in private contracts and to

override and amend explicit statutory provisions as he chooses.

        Matthew Johnson owns a rental property in Cherry Hill, New Jersey. When Mr. Johnson

leased that property, he negotiated with his tenant to ensure that his tenant paid a security deposit that

would secure and protect his property against any damage during the tenancy. Executive Order 128

interferes with that agreement and nullifies Mr. Johnson’s rights and entitlements as a landlord under

the private and voluntary contract that he negotiated in 2018. In a time of nationwide economic

insecurity, Governor Murphy has unilaterally singled out one type of property owner—residential

landlords—and canceled the security that protects their property from physical damage.

        Adherence to the rule of law provides New Jerseyans with security during a crisis. Governor

Murphy’s Executive Order 128 does not advance or protect the rule of law; it instead undermines

property rights and faith in the duly enacted laws by which we are governed.

        We have been taught since our very first civics courses in elementary school that our form of

government is unique and that no one branch of our government can assume the authority and

responsibility of another. We have also been taught that we have the right to contract with our fellow

man, and that courts will enforce such contractual terms as agreed to by the parties.              These

foundational truths have held fast during numerous crises throughout our history. We cannot

abandon them now.

        All legitimate authority in New Jersey flows from the people, as it is the people who vested

the legislative power in the Senate and General Assembly. The people have never imbued the

Governor with the constitutional authority to enact, waive, amend, or repeal laws, and a state of



                                                    3
  Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 4 of 72 PageID: 4



emergency cannot and does not increase the Governor’s authority beyond the scope of his power as

granted by the Constitutions of the United States and New Jersey and duly enacted state statutes.

        Mr. Johnson asks this Court to carry out and protect our constitutional framework. Mr.

Johnson seeks an order from this Court declaring that Governor Murphy does not have the power to

issue Executive Order 128 and that he does not have the power to interfere with leasehold contracts

or to waive statutory law. A ruling in Mr. Johnson’s favor will restore and protect the rule of law on

which New Jersey landlords, tenants, and all New Jerseyans depend.

                                     JURISDICTION AND VENUE

        1.       Pursuant to 28 U.S.C. §§ 1331, 1343, and 42 U.S. §§ 1983 and 1988, this Court has

subject-matter jurisdiction over this action, which involves questions arising under the United States

Constitution and seeks to redress the deprivation, under color of state law, of rights, privileges, and

immunities secured thereby. This Court has supplemental jurisdiction under 28 U.S.C. § 1367(a) to

the extent a claim may allege or may be construed to allege a claim under New Jersey law.

        2.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391, as the events giving rise

to Mr. Johnson’s causes of action arose or exist in this District.

                                                PARTIES

        3.       Plaintiff Matthew Johnson is a resident of Vineland, New Jersey. He owns a residential

property in Cherry Hill, New Jersey, which he rents pursuant to the terms of a written lease agreement

entered into on October 2, 2018, which replaced the terms of the prior leases the parties had agreed

to on October 27, 2017, and July 21, 2014. A copy of the Warranty Deed dated July 13, 2009, is

attached as Exhibit 1; a copy of the 2014, 2017, and 2018 Lease Agreements are attached as Exhibits

2, 3 and 4 respectively.

        4.       Defendant Philip D. Murphy is the Governor of the State of New Jersey. He is sued

in his official capacity.



                                                    4
  Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 5 of 72 PageID: 5



        5.       Defendant Gurbir S. Grewal is the Attorney General of the State of New Jersey. He

is sued in his official capacity.

        6.       Defendant Judith M. Persichilli is the Commissioner of the New Jersey Department

of Health. She is sued in her official capacity.

                                        STATEMENT OF FACTS

     A. Mr. Johnson and His Tenant Voluntarily Contracted for a Residential Lease that
                                Includes a Security Deposit
        7.       Mr. Johnson owns Unit 312 of Barclay Towers Condominiums located in the

Township of Cherry Hill in Camden County, New Jersey (the “Property”). See Exhibit 1.

        8.       Since 2014, Mr. Johnson has rented his Property to Mr. Doe1 (the “Tenant”), pursuant

to a series of residential lease agreements. See Exhibits 2 and 3.

        9.       Mr. Johnson and his Tenant first executed a lease for the Property on July 21, 2014,

for a term of one year, with such lease to begin on August 1, 2014. (Exhibit 2, ¶ 1).

        10.      The 2014 lease required the Tenant to pay a security deposit of $1,200. (Exhibit 2,

¶ 3). The monthly rent was $800 for the first year of the lease and increased to $900 per month after

the first year, on a month-to-month basis, if the Tenant chose to remain on the Property with Mr.

Johnson’s permission. (Exhibit 2, ¶¶ 2, 16).

        11.      The 2014 Lease required the Tenant to pay a security deposit of $1,2000 “as security

for damage caused to the [Property]” during the tenancy. (Exhibit 2, ¶ 3).

        12.      The 2014 Lease worked well for both Mr. Johnson and the Tenant, and they chose to

continue the rental agreement on a month-to-month basis until October 2017. (See Exhibit 3).




        To protect the privacy of Mr. Johnson’s tenant, who is not a party to this lawsuit, this
        1
Complaint will refer to him as “Mr. Doe” or the “Tenant.”


                                                    5
  Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 6 of 72 PageID: 6



       13.      Mr. Johnson and Mr. Doe updated their lease agreement on October 27, 2017 (“2017

Lease”). The 2017 lease provided for monthly rent of $850 for the first year of the lease and was set

to increase to $900 per month, on a month-to-month basis, after the first year, if the Tenant chose to

remain on the Property with Mr. Johnson’s permission. (Exhibit 3, ¶¶ 2, 17).

       14.      Like the 2014 Lease, the 2017 Lease provided for a security deposit. Specifically, the

agreement required the Tenant to pay a $600 deposit “as security for any damage caused to the

[Property]” during the tenancy. (Exhibit 3, ¶ 3).

       15.      On October 2, 2018, the parties once again modified the terms of their rental

agreement by executing a new lease agreement (the “2018 Lease”). (See Exhibit 4).

       16.      The 2018 Lease currently governs the parties’ contractual relationship.

       17.      According to the terms of the 2018 Lease, Mr. Johnson and the Tenant agreed to

certain covenants and obligations:

             a. The Tenant agreed to lease the Property for one year for $9,900, payable on the first

       of each month in equal installments of $825. (Exhibit 4, ¶ 1-2). This monthly payment of

       $825 included the cost of utilities. (Exhibit 4, ¶ 10).

             b. After one year elapsed, the 2018 Lease allowed the Tenant to remain in possession of

       the Property with the Landlord’s consent, in which case, under the terms of the lease, a month-

       to-month tenancy would be created. (Exhibit 4, ¶ 16). Once the lease transitioned to month-

       to-month, the rent would increase to $875 per month and either party could terminate the

       2018 Lease by giving 15 days’ written notice. (Exhibit 4, ¶ 16).

             c. If the Tenant failed to comply with any material provision of the 2018 Lease or any

       statutorily imposed duties, the lease specified that Mr. Johnson could terminate the lease after

       providing seven days’ notice of the Tenant’s non-compliance. (Exhibit 4, ¶ 20).




                                                    6
  Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 7 of 72 PageID: 7



              d. If the Tenant failed to pay rent for five business days of when due, Mr. Johnson could

        charge a $25 late fee. (Exhibit 4, ¶ 21). If the Tenant failed to pay rent for more than seven

        days, the 2018 Lease provides that Mr. Johnson could declare the Tenant in default and declare

        the remaining balance of rent due under the lease to be payable immediately. (Exhibit 4, ¶ 20).

              e. The 2018 Lease also included a “Modification” clause, by which the parties “agree[d]

        that [the lease] contains the entire agreement between the parties and [the lease] shall not be

        modified, changed, altered or amended in any way except through a written amendment signed

        by all of the parties [to the lease].” (Exhibit 4, ¶ 31).

        18.      Importantly for this case, the 2018 Lease also set out the terms governing the parties’

rights and obligations with respect to the security deposit due under the lease. Specifically, Paragraph

3 provides as follows:

        SECURITY DEPOSIT. Upon the due execution of this Agreement, Tenant shall
        deposit with Landlord the sum of SIX HUNDRED DOLLARS ($600) payable on
        November 1st, 2018, as security for any damage caused to the [Property] during the
        term hereof.
        Interest on Security Deposits. In accordance with New Jersey law (NJSA Section 46:8-19),
        Landlord will pay Tenant interest on Tenant’s security deposit, less any service fees
        charged by the bank or investment company. Interest will be paid annually on the
        anniversary of Tenant’s lease in case or as a credit towards rent due. Further, Landlord
        will annually notify Tenant of certain information concerning the security deposit: the
        name of the bank where the security deposit is held, the type of account in which the
        funds are deposited, and the account’s interest rate. Landlord is prohibited from
        increasing the amount of the security deposit by more than ten (10) percent per year.
        Timing of Return of Security Deposit. Within thirty (30) days after the end of Tenant’s
        Lease term, Landlord will return Tenant’s security deposit to Tenant, plus any accrued
        interest and less any allowed deductions. Interest and any deductions will be itemized.
        Tenant’s security deposit or the balance thereof after deductions will be returned to
        Tenant by personal delivery or registered or certified mail.

(Exhibit 4, ¶ 3) (underlined emphasis added).

        B. COVID-19 Is a Threat to the Health and Welfare of New Jersey Residents

        19.      The novel coronavirus COVID-19 is a serious and contagious viral disease spread

mainly through close contact from person-to-person. How to Protect Yourself & Others, Ctrs. For Disease


                                                     7
  Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 8 of 72 PageID: 8



Ctrl. (Apr. 24, 2020), available at https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-

sick/prevention.html.

        20.       The first case of COVID-19 in New Jersey was confirmed on March 4, 2020. COVID-

19 Confirmed Case Summary, N.J. Dep’t of Health 5 (May 27, 2020), available at

https://www.nj.gov/health/cd/documents/topics/NCOV/COVID_Confirmed_Case_Summary.p

df.

        21.       By March 9, 2020, there were 35 confirmed and presumptive cases of COVID-19 in

New     Jersey.        Murphy     Exec.    Order    No.     103   (Mar.    9,   2020),    available   at

https://nj.gov/infobank/eo/056murphy/pdf/EO-103.pdf.

        22.       As of May 29, 2020, New Jersey had 158,884 lab-confirmed cases of COVID-19. NJ

COVID-19 Data Dashboard, Official Site of the State of New Jersey (May 29, 2020), available at

https://covid19.nj.gov/#live-updates.


       C. Governor Murphy Declares a State of Emergency in Response to COVID-19

        23.       On March 9, 2020, Governor Murphy issued Executive Order No. 103, declaring a

public health emergency and state of emergency in New Jersey. Murphy Exec. Order No. 103.

        24.       The stated purpose of the Governor’s order was “to protect the health, safety and

welfare of the people of the State of New Jersey[.]” Id. at 4.

        25.       As authority to declare a state of emergency through Executive Order 103, Governor

Murphy relied on “the Constitution and statutes of the State of New Jersey, particularly the provisions

of N.J.S.A. 26:13-1 et seq., N.J.S.A. 38A:3-6.1, and N.J.S.A. 38A:2-4 and all amendments and

supplements thereto[.]” Id.

        26.       The Governor’s stated justification for the first state of emergency declaration was

N.J.S.A. 26:13-1 et seq., the “Emergency Health Powers Act.”




                                                   8
  Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 9 of 72 PageID: 9



        27.     The Emergency Health Powers Act permits the Governor, “in consultation with the

[Commissioner of Health] and the Director of the State Office of Emergency Management” to

“declare a public health emergency.” N.J.S.A. 26:13-3.

        28.     A “public health emergency” is “an occurrence or imminent threat of an occurrence”

that “is caused or is reasonably believed to be caused by” several biological threats, including “ the

appearance of a novel or previously controlled or eradicated biological agent[,]” and “poses a high

probability of … a large number of deaths, illness, or injury” or “a large number of serious or long-

term impairments” or that “poses a significant risk of substantial future harm to a large number of

people[.]” N.J.S.A. 26:13-2.

        29.     Section 13-3 of Title 26 requires any order by the Governor declaring a public health

emergency to specify: “(1) the nature of the public health emergency; (2) the geographic area subject

to the declaration; (3) the conditions that have brought about the public health emergency to the

extent known; and (4) the expected duration of the public health emergency, if less than 30 days.”

        30.     Any public health emergency “terminate[s] automatically after 30 days unless renewed

by the Governor under the same standards and procedures” set out in ¶ 29 of this Complaint. N.J.S.A.

26:13-3(b).

        31.     Once the Governor has declared a public health emergency under 26:13-1 et seq., the

Act grants certain specific, health-related authority to the Governor and the Commissioner of the

New Jersey Department of Health, see N.J.S.A. 26:13-2, including the authority to: (1) investigate the

health event, N.J.S.A. 26:13-4, 13-5; (2) establish a registry of available health-care workers, N.J.S.A.

26:13-6; (3) provide for the safe disposition of human remains, N.J.S.A. 26:13-7; (4) “close, compel

the evacuation of, or denominate” facilities that “may endanger the public health,” N.J.S.A. 26:13-8;

(5) dispose of infectious waste, N.J.S.A. 26:13-10; (6) control the supply and distribution of

pharmaceutical agents, N.J.S.A. 26:13-11; (7) prevent transmission of the disease, N.J.S.A. 26:13-12;



                                                   9
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 10 of 72 PageID: 10



(8) require persons to submit to testing, N.J.S.A. 26:13-13; (9) require the vaccination, treatment,

decontamination, isolation, or quarantine of persons, N.J.S.A. 26:13-14, -15; (10) educate the public

about the efficacy of vaccines, N.J.S.A. 26:13-23; (11) reinstate the employment of persons who were

isolated or quarantined, N.J.S.A. 26:13-16; (12) access and disclose medical records in certain

circumstances, N.J.S.A. 26:13-17; (13) disseminate information about food-access programs, N.J.S.A.

26:13-17.1; (14) require the assistance of health-care workers, N.J.S.A. 26:13-18; (15) provide for

potassium iodine in case of a radiological emergency, N.J.S.A. 26:13-20; and (16) administer a

Biological Agent registry, N.J.S.A. 26:13-22.

        32.     In addition to certain powers to control health-care facilities, the Governor or the

commissioner may also “procure, by condemnation or otherwise, subject to the payment of reasonable

costs” to “construct, lease, transport, store, maintain, renovate or distribute property and facilities as

may be reasonable and necessary to respond to the public health emergency[.]” N.J.S.A. 26:13-9.

“Such property and facilities include, but are not limited to, communication devices, carriers, real

estate, food and clothing.” Id.

        33.     The Governor or the commissioner may also “inspect, control, restrict, and regulate

by rationing and using quotas, prohibitions on shipments, allocation or other means, the use, sale,

dispensing, distribution or transportation of food, clothing and other commodities, as may be

reasonable and necessary to the public health emergency.” Id.

        34.     The Governor or the commissioner also has the authority to restrict the movement of

persons “if such action is reasonable and necessary to respond to the public health emergency.” Id.

        35.     Governor Murphy’s second justification for issuing the Executive Order is N.J.S.A.

38A:3-6.1, which governs “[a]id to localities in circumstances which threaten or endanger public

health, safety, or welfare.” This provision authorizes the Governor “to order active duty, with or




                                                   10
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 11 of 72 PageID: 11



without pay, in State service, such members of the New Jersey National Guard … to provide aid to

localities in circumstances which threaten or are a danger to public health, safety or welfare.” Id.

        36.     Governor Murphy’s third justification for issuing the Executive Order is N.J.S.A.

38A:2-4, which authorizes the Governor, “in case of insurrection, invasion, tumult, riot, breach of

peace, natural disaster, or imminent danger to public safety,” to “order to active duty all or any part

of the militia that he may deem necessary.”


        D. Governor Murphy Issued Scores of Executive Orders and Extended the Public
                               Health Emergency Several Times

        37.     Between March 9, 2020, when Governor Murphy declared a state of emergency, and

May 22, 2020, Governor Murphy issued another 46 executive orders relating to COVID-19. See

Murphy        Exec.       Order      No.       148       (May       22,      2020),       available     at

https://nj.gov/infobank/eo/056murphy/pdf/EO-148.pdf.

        38.     In one such order, Executive Order 106, Governor Murphy stayed foreclosures and

evictions.       Murphy      Exec.    Order     No.     106     (March    19,    2020),     available   at

https://nj.gov/infobank/eo/056murphy/pdf/EO-106.pdf. Specifically, Executive Order 106 stayed

enforcement of all judgments for possession, warrants of removal, and writs of possession, except

when a court determines that enforcement is necessary in the interest of justice. Id.

        39.     Executive Order 106 remains in effect until two months “following the end of the

Public Health Emergency or State of Emergency established by Executive Order No. 103 (2020),

whichever ends later[.]” Id. at 4.

        40.      On April 7, 2020, Governor Murphy announced that the Public Health Emergency

declared in Executive Order No. 103 continued to exist. Murphy Exec. Order No. 119 (April 7, 2020),

available at https://nj.gov/infobank/eo/056murphy/pdf/EO-119.pdf.




                                                  11
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 12 of 72 PageID: 12



        41.     Governor Murphy subsequently announced on May 6, 2020, that the Public Health

Emergency continued to exist.            Murphy Exec. Order 138 (May 6, 2020), available at

https://nj.gov/infobank/eo/056murphy/pdf/EO-138.pdf




       E. The Gubernatorial Power to Issue Executive Orders Does Not Include Power to
                Interfere with Contract Obligations or to Waive or Amend Laws

        42.     The Governor may issue an executive order only when acting within his authority. See

Michael S. Herman, Gubernatorial Executive Orders, 30 Rutgers. L.J. 987, 989-90 (1999).

        43.     An executive action that goes beyond the Governor’s grant of statutory or

constitutional authority, such that it is “fundamentally incompatible” with “existing laws and statutes

as to impair the ‘essential integrity’ of the constitutional powers of the Legislature” is invalid. Commc’ns

Workers of Am., AFL-CIO v. Christie, 413 N.J. Super. 229, 274–75 (App. Div. 2010).

        44.     The New Jersey Constitution vests executive power in the Governor. N.J. Const. art.

V, § 1, ¶ 1.

        45.     “[P]lenary law-making authority” is vested in “the State Senate and General

Assembly.” Commc’ns Workers of Am., 413 N.J. Super. at 255 (citing N.J. Const. art. IV, § 1, ¶ 1).

        46.     Through Article IV, § 1, ¶ 1, “the people vested full sovereign authority in the

Legislature, save as otherwise therein provided.” Gangemi v. Berry, 25 N.J. 1, 8 (1957).

        47.     The legislative authority includes the power to amend or repeal duly enacted laws. See

Commc’ns Workers of Am., 413 N.J. Super. at 274. The Presentment Clause of the New Jersey

Constitution, art. V, § 1, ¶ 14(a), requires not only that the Legislature be part of the law-making

process, but sets forth how laws must be passed, amended, and repealed.




                                                    12
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 13 of 72 PageID: 13



          48.      The Governor has no authority to waive duly enacted statutes. Cf. Commc’ns Workers

of Am., 413 N.J. Super. at 274 (“It is well settled that administrative regulations adopted by the

Executive Branch cannot amend or repeal statutes.”).

          49.      The New Jersey Constitution provides explicitly for the separation of powers: “The

powers of the government shall be divided among three distinct branches, the legislative, executive,

and judicial. No person or persons belonging to or constituting one branch shall exercise any of the powers properly

belonging to either of the others except as expressly provided in this Constitution.” N.J. Const. art. III, ¶ 1 (emphasis

added).

          50.      The Governor’s authority to execute the laws and the Legislature’s authority to make,

amend, and repeal laws must remain separate.

          51.      One “main objective” of the separation of powers “is to prevent the concentration of

‘unchecked power’ in one branch of government.” Commc’ns Workers of Am., 413 N.J. Super. at 257

(quoting David v. Vesta Co., 45 N.J. 301, 326 (1965)). The separation-of-powers doctrine prevents

“one branch of government from claiming power reserved to another[.]” Ironbound Health Rights

Advisory Comm’n v. Diamond Shamrock Chem. Co., 216 N.J. Super. 166, 175 (App. Div. 1987). “[N]o

deviation from … the doctrine of separation of powers will be tolerated” if the deviation “impairs the

essential integrity of one of the great branches of government.” Massett Bldg. Co. v. Bennett, 4 N.J. 53,

57 (1950).

          52.      The separation of powers guards against one branch aggrandizing its own power

unilaterally—including when the Governor does so through an executive order. Commc’ns Workers of

Am., 413 N.J. Super. at 258-59.

      F. Governor Murphy Purported to Unilaterally Alter Private Contractual Relationships
                         and Waive Statutory Law by Executive Decree

                i. The Purpose of Executive Order 128 Is to Interfere with Contractual
                   Obligations and Waive Statutory Law


                                                          13
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 14 of 72 PageID: 14




           53.          On April 24, 2020, Governor Murphy issued Executive Order 128, which purported

to “waive[] provisions of statutory law that prohibit the use of security deposits for rental payments,

enabling tenants to instruct landlords to use their security deposits to offset rent or back rent.” Press

Release, Governor Murphy Signs Executive Order Providing Critical Short-Term Support for Renters,

Official         Site     of    the    State   of    New      Jersey   (Apr.    24,    2020),    available   at

https://www.nj.gov/governor/news/news/562020/20200424c.shtml.

           54.          In Executive Order 128, Governor Murphy explained that “many New Jerseyans [are]

experiencing substantial loss of income as a result of business closures, reduction in hours, or layoffs

related to COVID-19,” and that “tenants may be suffering from one or more financial hardships that

are caused by or related to the COVID-19 pandemic, including but not limited to a substantial loss of

or drop in income, and additional expenses such as those relating to necessary health care[.]” Murphy

Exec. Order 128 (April 24, 2020), available at https://nj.gov/infobank/eo/056murphy/pdf/EO-

128.pdf.

           55.          Governor Murphy reasoned that it was “plainly in the public interest” to “enable[e]

individuals to pay portions of their rent with the security deposit they own” to “allow those individuals

to mitigate the consequences regarding evictions and accumulation of interest and late fees upon

termination of Executive Order No. 106 (2020)” because tenants may face “consequences from a late

payment of rent, including interest and late fees, which they may be unable to satisfy in light of their

substantial loss of income[.]” Id. at 3.

           56.          Specifically, Governor Murphy ordered that a tenant may request in writing that his or

her “security deposit governed by the provisions of N.J.S.A. 46:8-19 et seq., as well as the tenant’s

portions of interest and/or earnings accumulated thereon, shall be applied to or credited towards rent

payments due or to become due from the tenant during the Public Health Emergency established in




                                                         14
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 15 of 72 PageID: 15



Executive Order No. 103 (2020) or up to 60 days after the Public Health Emergency terminates.” Id.

at 3-4 ¶ 1.

        57.      The statutes that Governor Murphy waived apply to leases of residential units used for

dwelling purposes. See N.J.S.A. 46:8-26, -27.

        58.      According to Executive Order 103, “When a tenant applies or credits such deposit,

interest, or earnings to pay rent pursuant to Paragraph 1 of this Order, the following additional

provisions shall apply for the duration of the tenant’s current contract, lease, or license agreement:”

        a. The landlord may recoup from the tenant any monies the landlord expected that
           would have been reimbursable by the security deposit and interest or earnings
           thereon, at the time that such reimbursement from the deposit and interest or
           earnings thereon would have taken place; and
        b. The tenant shall otherwise be without obligation to make any further security
           deposit relating to the current contract, lease, or license agreement. If, however,
           the tenant and landlord extend or renew their contract, lease, or license agreement
           [after April 24, 2020], then the tenant shall be obligated to replenish the security
           deposit in full either on the date six months following the end of the Public Health
           Emergency established by Executive Order No. 103 (2020), which was extended
           by Executive Order No. 119 (2020), or on the date on which the current contract,
           lease, or license agreement is extended or renewed, whichever is later.

Id. at 4 ¶ 2 (emphasis added).

        59.      Under the terms of Executive Order 128, a tenant’s “[u]se of a security deposit for the

purposes outlined in [Executive Order 128] shall not be considered a violation of N.J.S.A. 46:8-19 et

seq.” Id. at 5 ¶ 3.

        60.      Governor Murphy noted in Executive Order 128 that “pursuant to N.J.S.A. 46:8-19,

a security deposit and the accumulated interest and earnings on the investment of such deposit remain

the property of the tenant[.]” Id. at 3.

        61.      By so noting, Governor Murphy made clear that he did not consider Executive Order

128 to be authorizing a public taking.

        62.      Remarkably, Governor Murphy declared, “Any provisions of N.J.S.A. 46:8-19 et seq.

that are not inconsistent with [Executive Order 128] remain in full force and effect.” Id. at 5 ¶ 3.


                                                    15
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 16 of 72 PageID: 16



          63.    By inverse implication, Governor Murphy declared that any provision of N.J.S.A. 46:8-

19 et seq. that are inconsistent with Executive Order 128 are no longer in force and effect until

Executive Order 128 terminates. As a result, not only is Governor Murphy arrogating the power to

suspend a statute, but also the power to reimpose the statute’s effects at a future point in time.

          64.    Executive Order 128 “remain[s] in effect until 60 days following the end of the Public

Health Emergency established by Executive Order No. 103 (2020), which was extended by Executive

Order No. 119 (2020).” Id. at 5 ¶ 5.

          65.    Governor Murphy also created criminal penalties for violations of Executive Order

128: “Penalties for violations of [Executive Order 128] may be imposed under, among other statutes,

N.J.S.A. App. A:9-49 and -50.” Id. at 5 ¶ 4.

                ii. New Jersey Law Requires Landlords to Comply with the Statutes that
                    Governor Murphy Waived
          66.    Leaseholds in New Jersey are highly regulated by statute. In fact, Title 46, Chapter 8,

which governs “Leasehold Estates; Landlord and Tenant,” contains over 50 separate statutory

provisions that set out the rights of landlords and tenants in a leasehold contract. See N.J.S.A. 46:8-1

et seq.

          67.    Security deposits, specifically, are regulated by N.J.S.A. 46:8-19 et seq., the provisions

of which Executive Order 128 purported to suspend to the extent those provisions are inconsistent

with the Governor’s order. Murphy Exec. Order 128.

          68.    Statutes governing security deposits regulate everything from how a security deposit is

paid, maintained, and returned, N.J.S.A. 46:8-19, -21.1; how large of a security deposit a landlord may

require, N.J.S.A. 46:8-21.2; how and with whom the security deposit must be invested and accrue

interest, N.J.S.A. 46:8-19; how and when the depositor must pay interest on the deposit, N.J.S.A. 46:8-

19, -21.1; how a security deposit should be handled during a foreclosure, bankruptcy, or conveyance

of the property, N.J.S.A. 46:8-20, -21; and how the parties can adjudicate their rights regarding security


                                                    16
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 17 of 72 PageID: 17



deposits, N.J.S.A. 46:8-21.4, -31, -35, & -41. Parties to residential leases in New Jersey necessarily

account for and rely on these statutory provisions when crafting their contracts—including other

provisions of their contracts.

        69.      Notably, two separate statutes treat as void and unenforceable any attempt by a

landlord or tenant to voluntarily agree to a contract that waives the applicability of any statutory

provisions that govern leasehold security deposits. See N.J.S.A. 46:8-24, -36.

        70.      Governor Murphy, however, has attempted to do precisely what the New Jersey

Statutes prohibit: waive the applicability of these statutory provisions that govern leasehold security

deposits. Murphy Exec. Order No. 128.

        71.      Governor Murphy has no authority to waive state law governing the landlord-tenant

relationship.

              iii. Executive Order 128 Interfered with Mr. Johnson’s Contractual Relationship

       72.       Mr. Johnson negotiated his 2018 Lease to include a provision requiring the Tenant to

pay Mr. Johnson a security deposit “as security for any damage caused to the [Property]” during the

term of the lease.

       73.       Despite the terms of Mr. Johnson’s Lease, Executive Order 128 allows the Tenant, at

any time, to choose to apply his security deposit to the rent owed on the 2018 Lease.

       74.       If the Tenant chooses to use the security deposit to pay rent owed on the 2018 Lease,

the security deposit will necessarily be unavailable “as security for any damage caused to the

[Property].” Consequently, Executive Order 128 substantially altered the terms of 2018 Lease and the

parties’ rights and obligations thereunder.

       75.       On March 31, 2020, Mr. Johnson’s Tenant informed him that he was laid off from his

job and would be filing for unemployment benefits with the State. (A copy of the message notifying

Mr. Johnson is attached as Exhibit 5).


                                                  17
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 18 of 72 PageID: 18



      76.      The Tenant is increasingly likely to take advantage of the changes Governor Murphy

made unilaterally to the terms of the 2018 Lease.

      77.      Without a security deposit to insure against any damage the Property may incur during

the nearly six years of the Tenant’s tenancy, Mr. Johnson will be forced to cover the cost of any

damage out of his own pocket or bring a costly and timely small-claims action against the Tenant.

      78.      The purpose of the security deposit that Mr. Johnson bargained for and that Mr.

Johnson and his Tenant contractually agreed to in the 2018 Lease was to inure to Mr. Johnson the

benefit of avoiding the cost and time associated with repairing any damage that the Tenant may cause

to Mr. Johnson’s Property during the tenancy.

       79.     Through Executive Order 128, Governor Murphy unilaterally altered the rights and

obligations of Mr. Johnson and the Tenant under the 2018 Lease.


               iv. Executive Order 128 Is Beyond Governor Murphy’s Authority

       80.     As authority for Executive Order 128, Governor Murphy invoked “certain emergency

powers” conferred on the Governor of New Jersey by “the Constitution and statutes of the State of

New Jersey, particularly the provisions of N.J.S.A. 26:13-1 et seq., N.J.S.A. App. A:9-33 et seq.,

N.J.S.A. 38A:3-6.1, and N.J.S.A. 38A:2-4[.]”

       81.     As described above in ¶¶ 27 - 32, N.J.S.A. 26:13-1 et seq. gives the Governor certain

authority relating to the spread of pathogens and medical treatment in response to a Public Health

Emergency.

       82.     The specific, enumerated powers granted by N.J.S.A. 26:13-1 et seq. do not vest in the

Governor the authority to alter the terms of residential leases. None of these provisions permits the

Governor to waive statutory requirements relating to residential leases based on financial hardship,

regardless of whether that financial hardship may result from a public health emergency.




                                                    18
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 19 of 72 PageID: 19



        83.     As described in ¶ 35 above, N.J.S.A. 38A:3-6.1 pertains to the Governor’s authority to

control the New Jersey National Guard.

        84.     Governor Murphy’s authority to control the New Jersey National Guard has nothing

to do with his claimed authority to alter the terms of residential leases or any authority to waive

statutory provisions relating to residential leases.

        85.     As described in ¶ 36 above, the specific power granted by N.J.S.A. 38A:2-4 pertains to

the Governor’s authority over the state militia.

        86.     The New Jersey Governor’s authority to control the state militia has nothing to do

with Governor Murphy’s claimed authority to waive statutory provisions relating to residential leases

or any authority to alter the terms of residential leases.

        87.     N.J.S.A. App. A:9-33 et seq., enacted during World Word II, encompasses the Civilian

Defense and Disaster Control Act. N.J.S.A. App. A:9-33.

        88.     The purpose of the Civilian Defense and Disaster Control Act is

        to provide for the health, safety and welfare of the people of the State of New Jersey
        and to aid in the prevention of damage to and the destruction of property during
        any emergency herein defined by prescribing a course of conduct for the civilian
        population of this State during such emergency and by centralizing control of all
        civilian activities having to do with such emergency under the Governor and for that
        purpose to give the Governor control over such resources of the State Government
        and of each and every political subdivision thereof as may be necessary to cope with
        any condition that shall arise out of such emergency and to invest the Governor with
        all other power convenient or necessary to effectuate such purpose.

Id. (emphasis added).

        89.     Assuming the Civilian Defense and Disaster Control Act even applies to the current

pandemic, security deposits provided for in residential leasehold contracts also exist to aid in the

prevention of damage to and the destruction of property. Yet, contrary to the purpose of the Civilian

Defense and Disaster Control Act, Governor Murphy decided unilaterally to cancel those measures

that New Jersey landlords have put in place to protect their property.



                                                       19
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 20 of 72 PageID: 20



        90.      Appendix A:9-34 authorizes the Governor “to utilize and employ all the available

resources of the State Government and of each and every political subdivision of [New Jersey],

whether of men, properties or instrumentalities, and to commandeer and utilize any personal services

and any privately owned property necessary to avoid or protect against any emergency subject to the

future repayment of the reasonable value of such services and privately owned property” as provided

in the subsequent provisions of the Civilian Defense and Disaster Control Act (N.J.S.A. App. A:9-33

et seq.). N.J.S.A. App. A:9-34.

        91.      But as mentioned in ¶ 61, Governor Murphy did not consider Executive Order 128 to

authorize commandeering or utilizing privately owned property; and there is no indication he intends

the State to compensate landlords for any property value lost as a result of Executive Order 128.

        92.      Appendix A:9-51(a), which Governor Murphy explicitly referenced in Executive

Order 128, authorizes the Governor, whenever the Governor believes that control of a disaster “is

beyond the capabilities of local authorities”:

              a. To “assume control of all emergency management operations;”

              b. to “proclaim an emergency;” and

              c. to temporarily “employ, take or use the personal services, or real or personal property,

                 of any citizen or resident of [New Jersey], or of any firm, partnership or

                 unincorporated association doing business or domiciled in this State, or of any

                 corporation incorporated in or doing business in this State, or the real property of a

                 nonresident located in this State, for the purpose of securing the defense of the State

                 or of protecting or promoting the public health, safety or welfare; provided, that such

                 personal services or property shall not be employed or used beyond the borders of

                 this State unless otherwise authorized by law.”

N.J.S.A. App. A:9-51(a).



                                                    20
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 21 of 72 PageID: 21



        93.     If the Governor takes private property or demands personal services pursuant to

N.J.S.A. App. A:9-51(a), the State must pay compensation at the prevailing rate. N.J.S.A. App. A:9-

51(b)-(d).

        94.     Again, Executive Order 128 makes clear that Governor Murphy does not consider the

reallocation of deposits paid as security on residential leases to be a taking that would require

compensation. He is wrong.

        95.     Other provisions outlining the Governor’s authority under the Civilian Defense and

Disaster Control Act are similarly inapplicable to Executive Order 128, most of which deal with the

coordination of defense and disaster response between the State and Federal governments and

between the State and local, municipal governments. See, e.g., N.J.S.A. App. A:9-35, -40 through -43.6,

-51.6, -51.7, -59, -62. The Governor may also “require any public official, citizen or resident … to

furnish him any information reasonably necessary to enable [the Governor] to carry out the purposes

of this act[,]” N.J.S.A. App. A:9-36; and the Governor may appoint deputies or other persons to assist

with the purposes of the act. N.J.S.A. App. A:9-38, -54.

        96.     Consistent with the subject matter of the Civilian Defense and Disaster Control Act,

the other powers that the Act vests in the Governor relate to military defense. See, e.g., N.J.S.A. App.

A:9-35, -37. These powers pertain to the issuance of rules associated with blackouts, air raids,

recruiting and training emergency response crews, the conduct of civilians “during the threat of an

imminence of danger,” counteracting sabotage and subversive activities, evacuating residents of

threatened districts, and any other matter “that may be necessary to protect the health, safety and

welfare of the people or that will aid in the prevention of loss to and destruction of property.” N.J.S.A.

App. A:9-45. The Governor may also issue rules regulating vehicles and traffic relating to “any black-

out, air raid, threatened air raid, preparations for emergencies or during the threat or imminences of

danger or emergency[.]” N.J.S.A. App. A:9-47.



                                                   21
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 22 of 72 PageID: 22



        97.      None of the authority granted to Governor Murphy by the Civilian Defense and

Disaster Control Act, N.J.S.A. App. A:9-34 et seq., encompasses any authority even remotely connected

to a power to modify the terms of residential leasehold contracts or to waive the statutory provisions

relating to those leases.

        98.      Governor Murphy also claimed authority for Executive Order 128 under the New

Jersey Constitution. The New Jersey Constitution mentions the power to waive duly enacted laws

only in the context of habeas corpus: “The privilege of the writ of habeas corpus shall not be

suspended, unless in case of rebellion or invasion the public safety may require it.” N.J. Const. art. I,

¶ 14.

        99.      State constitutions that provide for the suspension of habeas corpus in emergencies

are understood to have vested that authority in the legislature. See Philip Hamburger, Beyond Protection,

109 COLUM. L. REV. 1823, 1919 (2009); see also Amanda L. Tyler, Habeas Corpus in Wartime: From the

Tower of London to Guantanamo Bay (2017) (chronicling the original meaning of the federal Habeas

Corpus Suspension Clause). In contrast to the legislature, the executive “could not, even during an

emergency, seize property” or “constrain the natural liberty of persons who were within the protection

of the law, unless [the executive] had legislative authorization.” Hamburger, supra ¶ 99 at 1919.

        100.     The New Jersey Constitution prohibits interference with contractual obligations: “The

Legislature shall not pass any bill of attainder, ex post facto law, or law impairing the obligation of

contracts, or depriving a party of any remedy for enforcing a contract which existed when the contract

was made.” N.J. Const. article IV, § VII, ¶ 3.

        101.     The New Jersey Constitution protects the rights of all persons to acquire, possess, and

protect property. N.J. Const. art. I, ¶ 1.

        102.     As with the other sources of authority that Governor Murphy invoked, the New Jersey

Constitution does not authorize the Governor to interfere with contracts. In fact, the Constitution



                                                   22
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 23 of 72 PageID: 23



explicitly forbids governmental interference with private contracts. Moreover, the Constitution does

not authorize the Governor to waive or suspend statutes or other legal rights.

   G. Mr. Johnson Has Experienced, and Will Continue to Experience, Concrete and
      Particularized Harm as a Direct Result of Governor Murphy’s Unilateral Executive
      Decree
        103.   As a direct result of Governor Murphy’s Executive Order 128, Mr. Johnson has

suffered harm and is threatened with additional future harm.

        104.   Governor Murphy has unilaterally altered the rights, entitlements, and protections of

Mr. Johnson under the terms of the 2018 Lease, to which Mr. Johnson and his Tenant voluntarily

agreed. The Governor’s interference with Mr. Johnson’s contractual rights is a substantial impairment.

Mr. Johnson relied on the terms of his Lease and the security deposit due thereunder to ensure that

he could protect his property against damage during the tenancy. Governor Murphy’s ultra vires

Executive Order 128 has caused Mr. Johnson to suffer actual harm.

        105.   The Contracts Clause of the U.S. Constitution exists to prevent state governments

from disrupting private contractual arrangements and from picking winners and losers between parties

to a contract. See Ogden v. Saunders, 25 U.S. (1 Wheat.) 213, 354-55 (1827). Executive Order 128,

however, does just that—it picks Mr. Johnson, and other residential landlords, as losers. “The

Contracts Clause restricts the power of the States to disrupt contractual arrangements.” Sveen v. Melin,

138 S. Ct. 1815, 1821 (2018).

        106.   By singling out residential landlords for disfavored treatment, Executive Order 128

has deprived Mr. Johnson of the equal protection of the law and the privileges and immunities

guaranteed by the Fourteenth Amendment to the U.S. Constitution. This loss of his civil liberties is

permanent and cannot be mitigated or recovered.

        107.   Mr. Johnson’s damage is not merely hypothetical. The intended result of Executive

Order 128 was to alter the terms of residential leases like the 2018 Lease between Mr. Johnson and



                                                  23
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 24 of 72 PageID: 24



his Tenant. The right to hold a deposit as security against damage was provided for and protected by

contract, as well as by New Jersey statutory law at the time Mr. Johnson executed the 2018 Lease. But,

as of April 24, 2020, when Governor Murphy entered Executive Order 128 without any lawful

authority, Mr. Johnson no longer has the security for which he rightfully contracted. He is now in a

worse position than he was before, due solely to an executive order the Governor had no legal power

to make.

       108.    Mr. Johnson, like all other New Jerseyans, has a right to be governed by laws that are

duly enacted through their elected representatives in the New Jersey Legislature. These laws, of

course, are subject to the Contracts Clauses of the New Jersey and United States Constitutions.

Governor Murphy’s unilateral Executive Order 128 violated the due process rights protected by both

the United States Constitution and the New Jersey Constitution by altering Mr. Johnson’s private

contract and the laws that govern his leasehold without being adopted pursuant to the proper

legislative channels of government.

       109.    Mr. Johnson has suffered a violation of his procedural and substantive due process

rights as a result of the Governor’s actions in issuing Executive Order 128.

 COUNT I: VIOLATION OF THE CONTRACTS CLAUSE OF THE UNITED STATES CONSTITUTION
  EXECUTIVE ORDER 128 IMPERMISSIBLY INTERFERES WITH CONTRACTUAL OBLIGATIONS
       110.    Plaintiffs reallege and incorporate by reference the allegations contained in their

Introductory Statement and paragraphs 1 through 109, as if fully set forth herein.

       111.    Article I, § 10 of the U.S. Constitution forbids States from impairing contractual

obligations: “No State shall … pass any Law impairing the Obligation of Contracts[.]”

       112.    “The Contracts Clause restricts the power of the States to disrupt contractual

arrangements.” Sveen v. Melin, 138 S. Ct. 1815, 1821 (2018).




                                                  24
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 25 of 72 PageID: 25



        113.    The Founders included the Contracts Clause in the United States Constitution to

prevent states from picking winners and losers and allowing the hand-picked winners to avoid their

contractual obligations. See Ogden, 25 U.S. (1 Wheat.) at 354-55 (“The power of changing the relative

situation of debtor and creditor, of interfering with contracts, … had been used to such an excess by

the state legislatures, as to break in upon the ordinary intercourse of society, and destroy all confidence

between man and man. This mischief had become so great, so alarming, as not only to impair

commercial intercourse, and threaten the existence of credit, but to sap the morals of the people, and

destroy the sanctity of private faith. To guard against the continuance of the evil, was an object of

deep interest with all the truly wise, as well as the virtuous, of this great community, and was one of

the important benefits expected from a reform of government.”); see also Keystone Bituminous Coal Ass’n

v. DeBendicitis, 480 U.S. 470, 503 n.30 (1987) (“It was made part of the Constitution to remedy a

particular social evil—the state legislative practice of enacting laws to relieve individuals of their

obligations under certain contracts—and thus was intended to prohibit States from adopting as their

policy the repudiation of debts or the destruction of contracts or the denial of means to enforce

them.”) (citations omitted; cleaned up).

        114.    Governor Murphy has done in Executive Order 128 exactly what our Founders sought

to prevent—destroyed or nullified agreed-upon and bargained-for contract terms.

        115.    A state actor violates the Contracts Clause by effecting “a change in state law that has

operated as a substantial impairment of a contractual relationship.” Transport Workers Union, Local 290

v. Se. Pa. Transp. Auth., 145 F.3d 619, 621 (3d Cir. 1998) (quoting Gen. Motors Corp. v. Romein, 503 U.S.

181, 186 (1992)).

        116.    Governor Murphy violated the Contracts Clause because: (1) Mr. Johnson had a

contractual relationship with his Tenant; (2) Executive Order 128 was a subsequent change in law that

impaired Mr. Johnson’s contractual relationship; and (3) the impairment was substantial. See id.



                                                    25
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 26 of 72 PageID: 26



        117.    Through its unique (and unlawful) nature, Executive Order 128 seeks to change the

law—despite the fact that it is nothing more than an executive order and not properly vetted and

adopted legislation.

        118.    Although Contracts Clause claims typically arise from state legislation, a state cannot

avoid a justiciable Contracts Clause claim by also denying the guarantee to a republican form of

government. See U.S. Const. art. IV, § 4. Otherwise, the state could routinely—and without

consequence—interfere with the right to contract by ruling through executive fiat as Governor

Murphy has here.

        119.    Governor Murphy’s action is no less violative of the Contracts Clause merely because

Executive Order 128 does not totally destroy Mr. Johnson’s contract: “Total destruction of contractual

expectations is not necessary” for a court to find that the State substantially impaired a private contract.

Energy Reserves Grp., Inc. v. Kansas Power & Light Co., 459 U.S. 400, 411 (1983) (citing U.S. Trust Co. of

N.Y. v. New Jersey, 431 U.S. 1, 26-27 (1977)).

        120.    Courts employ a “legitimate-purpose inquiry” to determine “whether the adjustment

of ‘the rights and responsibilities of contracting parties is based upon reasonable conditions and is of

a character appropriate to the public purpose justifying the [] adoption.’” Id. at 412 (quoting U.S. Trust

Co., 431 U.S. at 22) (cleaned up). On this point, courts will defer to the “legislative judgment as to the

necessity and reasonableness of a particular measure.” Id. at 412-13 (quoting U.S. Trust Co., 431 U.S.

at 22-23) (emphasis added). Although deferential, the standard courts apply to Contracts Clause claims

is a “more exacting” review than rational-basis review. See Am. Exp. Travel Related Servs., Inc. v. Sidamon-

Eristoff, 669 F.3d 359, 369 (3d Cir. 2012).

        121.    What makes this case unique is that there was no legislative judgment. Not only does

the character of the public purpose—a health emergency—not relate sufficiently to residential




                                                    26
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 27 of 72 PageID: 27



leasehold contracts, but the Governor is not authorized to make legislative judgments when he issues

executive orders. See Commc’ns Workers of Am., 413 N.J. Super. at 265–66, 272.

        122.    In determining whether a state action violated the Contracts Clause, courts look to the

industry and whether persons in that industry could have expected further regulation in the area at

issue. Energy Reserves Grp., 459 U.S. at 411.

        123.    Mr. Johnson, along with other residential landlords in New Jersey, could not have

expected the Governor to unilaterally waive the application of certain statutory provisions in a heavily

regulated area of law.

        124.    A security deposit is an integral and widely used feature of residential leasehold

contracts. The security deposit protects the landlord from incurring damage to the property. By

allowing a landlord to insure against risk, a security deposit helps facilitate contracts and can even

affect the rent that a landlord charges, which of course affects the residential leasing market. Although

a landlord may still resort to the courts to seek reimbursement for damage to his or her property, the

time and expense of litigation can often exceed the damage to the property. When a landlord insures

against damage to his or her rental property through a security deposit, the tenant may be more careful

to avoid damaging the property. Executive Order 128 “interferes with a [landlord]’s reasonable

expectations, and prevents [the landlord] from safeguarding or reinstating his rights.” Sveen, 138 S. Ct.

at 1822 (cleaned up). This is exactly what the Contracts Clause forbids.

        125.    Accordingly, Executive Order 128 violates the Contracts Clause of the U.S.

Constitution and is void.

        126.    Mr. Johnson has been damaged and continues to be damaged by Defendants’ conduct.

There is no adequate remedy at law, as no damages could compensate Mr. Johnson for the deprivation

of his constitutional rights, and he will suffer serious and irreparable harm to his constitutional rights

unless defendants are enjoined from enforcing Executive Order 128.



                                                   27
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 28 of 72 PageID: 28



        127.    Mr. Johnson is entitled to a declaratory judgment and injunctive relief invalidating and

restraining enforcement of Executive Order 128.

                        COUNT II: VIOLATION OF DUE PROCESS
         DENIAL OF RIGHT TO DUE PROCESS | UNITED STATES CONST. AMEND. XIV

        128.    Plaintiff realleges and incorporates by reference the allegations contained in his

Introductory Statement and paragraphs 1 through 109, as if fully set forth herein.

        129.    The Due Process Clause of the Fourteenth Amendment to the United States

Constitution prohibits the states from denying due process of law. U.S. Const. amend. XIV, § 1.

        130.    When a change in state law retroactively affects the legitimate expectations and

economic rights of its citizens, the inherent unfairness triggers a due-process inquiry. See Gen. Motors

Corp., 503 U.S. at 191.

        131.    The state violates the Fourteenth Amendment’s guarantee of procedural due process

when it diverges from established procedures in a way that deprives an individual of a property right.

See Reich v. Beharry, 883 F.2d 239, 242-43 (3d Cir. 1989).

        132.    The State violates substantive due process by arbitrarily or capriciously depriving a

person of a substantive right. Id. at 244.

        133.    Mr. Johnson has a fundamental right to contract, protected by the United States

Constitution.

        134.    Without following the state’s established procedures, Governor Murphy’s ultra vires

order deprived Mr. Johnson of his right to contract and the property interest he had in that contract

without due process of law.

        135.    Governor Murphy also deprived Mr. Johnson of his right to be heard, as guaranteed

by the Due Process Clause of the Fourteenth Amendment. Typically, a citizen is heard during the

lawmaking process through his or her elected representative. See U.S. Const. art. IV, § 4 (guaranteeing



                                                   28
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 29 of 72 PageID: 29



each state will maintain a republican form of government). Governor Murphy circumvented the

established (and constitutionally guaranteed) legislative process, however, and created law outside the

democratic process. By doing so, Governor Murphy again denied Mr. Johnson due process of law.

        136.    Executive Order 128 purports to penalize non-compliance with the Governor’s Order

pursuant to the Civilian Defense and Disaster Control Act, N.J.S.A. App. A:9-49 and -50. But, as

discussed throughout, that Act does not authorize the Governor to issue Executive Order 128.

Without a lawful source of authority to issue the order, the Governor cannot rely on N.J.S.A. App.

A:9-49 and -50 to criminalize the failure to comply with his unlawful order. Any prosecution based

on the failure to abide by an unlawful order violates due process. Nor does a landlord have to violate

the EO 128 in order to challenge the unlawful and unconstitutional criminal penalties contained in it.

        137.    Mr. Johnson has suffered damage and will continue to suffer damage by Defendants’

conduct. There is no adequate remedy at law, as there are no damages that could compensate Mr.

Johnson for the deprivation of his constitutional rights, and he will suffer serious and irreparable harm

to his constitutional rights unless defendants are enjoined from enforcing Executive Order 128.

        138.    Mr. Johnson is entitled to a declaratory judgment and injunctive relief invalidating and

restraining enforcement of Executive Order 128.

                   COUNT III: VIOLATION OF EQUAL PROTECTION
    DENIAL OF EQUAL PROTECTION OF THE LAW | UNITED STATES CONST. AMEND. XIV

        139.    Plaintiff realleges and incorporates by reference the allegations contained in his

Introductory Statement and paragraphs 1 through 109, as if fully set forth herein.

        140.    The Equal Protection Clause of the Fourteenth Amendment provides that no state

shall “deny to any person within its jurisdiction the equal protection of the laws.” U.S. Const. amend.

XIV, § 1. “This is essentially a direction that all persons similarly situated should be treated alike.”




                                                   29
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 30 of 72 PageID: 30



Shuman ex rel. Shertzer v. Penn Manor Sch. Dist., 422 F.3d 141, 151 (3d Cir. 2005) (citing City of Cleburne

v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985).

        141.    By granting special relief to residential tenants, Executive Order 128 singles out

landlords of residential leases to suffer an extra loss as a result of the COVID-19 pandemic. See

N.J.S.A. 46:8-26, -27 (explaining that the act applies to rental properties used for dwelling purposes).

        142.    Although courts traditionally defer to the policy judgments of the legislature when

analyzing an equal protection claim, see Newark Cab Ass’n v. City of Newark, 901 F.3d 146, 156 (3d Cir.

2018), such deference is inappropriate given this case of executive fiat. The Governor cannot rely on

public-policy rationale in the same way the legislature can. Cf. Commc’ns Workers of Am., 413 N.J. Super.

at 265–66, 272 (“We cannot accord deference to EO 7’s unilateral attempt to exercise the Legislature’s

powers, where the Legislature has not ceded those powers to the Executive.”).

        143.    Regardless, there is no rational basis to support Executive Order 128. See Newark Cab

Ass’n, 901 F.3d at 156. The bases that Governor Murphy asserted in support of Executive Order 128

are wholly arbitrary and irrational. See id. The Governor’s order purports to respond to a health

pandemic and does so by telling owners of private residential property that their leasehold contracts

are void. The connection between the stated rationale and the decision to treat residential landlords

differently under the law is beyond tenuous.

        144.    Mr. Johnson has been damaged and continues to be damaged by Defendants’ conduct.

There is no adequate remedy at law, as no damages could compensate Mr. Johnson for the deprivation

of his constitutional rights, and he will suffer serious and irreparable harm to his constitutional rights

unless defendants are enjoined from enforcing Executive Order 128.

        145.    Mr. Johnson is entitled to a declaratory judgment and injunctive relief invalidating and

restraining enforcement of Executive Order 128.




                                                     30
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 31 of 72 PageID: 31




                 COUNT IV: VIOLATION OF PRIVILEGES OR IMMUNITIES
       DENIAL OF PRIVILEGES OR IMMUNITIES | UNITED STATES CONST. AMEND. XIV

        146.    Plaintiff realleges and incorporates by reference the allegations contained in his

Introductory Statement and paragraphs 1 through 109, as if fully set forth herein.

        147.    The Privileges or Immunities Clause of the Fourteenth Amendment provides that no

state “shall abridge the privileges or immunities of citizens of the United States.” U.S. Const. amend.

XIV, § 1.

        148.    Governor Murphy denied Mr. Johnson the privileges and immunit protected by the

United States Constitution. Namely, Executive Order 128 denies Mr. Johnson’s right to freely

contract and to protect his property.

        149.    Mr. Johnson has been damaged and continues to be damaged by Defendants’ conduct.

There is no adequate remedy at law, as no damages could compensate Mr. Johnson for the deprivation

of his constitutional rights, and he will suffer serious and irreparable harm to his constitutional rights

unless defendants are enjoined from enforcing Executive Order 128.

        150.    Mr. Johnson is entitled to a declaratory judgment and injunctive relief invalidating and

restraining enforcement of Executive Order 128.

   COUNT V: VIOLATION OF THE CONTRACTS CLAUSE OF THE NEW JERSEY CONSTITUTION
   EXECUTIVE ORDER 128 IMPERMISSIBLY INTERFERES WITH CONTRACTUAL OBLIGATIONS

        151.    Plaintiff realleges and incorporates by reference the allegations contained in his

Introductory Statement and paragraphs 1 through 109, as if fully set forth herein.

        152.    The New Jersey Constitution forbids the state from passing any “law impairing the

obligation of contract[] or depriving a party of any remedy for enforcing a contract which existed

when the contract was made.” N.J. Const. art. IV, § VII, ¶ 3.




                                                   31
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 32 of 72 PageID: 32



           153.   The Contracts Clause of the New Jersey Constitution provides a “similar, parallel

prohibition” as its counterpart in the United States Constitution. In re Recycling & Salvage Corp., 246

N.J. Super. 79, 100 (App. Div. 1991). “These two constitutional provisions are construed and applied

in the same way to provide the same protection.” Id.

           154.   The Governor may never legislate through executive fiat. See Commc’ns Workers of Am.,

413 N.J. Super. at 265–66, 272. Moreover, the Governor certainly cannot use executive fiat to decree

laws that the Legislature is not itself competent to enact.

           155.   Executive Order 128 violates the Contracts Clause of the New Jersey Constitution and

is void.

                       COUNT VI: VIOLATION OF PROCEDURAL DUE PROCESS
                      DENIAL OF RIGHT TO DUE PROCESS | N.J. CONST. ART. I
           156.   Plaintiff realleges and incorporates by reference the allegations contained in his

Introductory Statement and paragraphs 1 through 109, as if fully set forth herein.

           157.   The first paragraph of the first article of the New Jersey Constitution guarantees that

all persons “have certain natural and unalienable rights” including the right of “acquiring, possessing,

and protecting property[.]” N.J. Const. art. I, ¶ 1.

           158.   “Established procedures lie at the heart of due process and are as important to the

attainment of ultimate justice as the factual merits of a cause.” Band’s Refuse Removal, Inc. v. Borough of

Fair Lawn, 62 N.J. Super. 522, 553 (App. Div. 1960), supplemented, 64 N.J. Super. 1 (App. Div. 1960).

           159.   Governor Murphy’s Executive Order 128, which nullifies contract terms, makes law,

and criminalizes otherwise lawful behavior through executive decree violates Mr. Johnson’s right to

due process under the New Jersey Constitution.

           160.   Governor Murphy has also violated Mr. Johnson’s right to due process by interfering

with his right to protect his property through a private contract.




                                                    32
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 33 of 72 PageID: 33



        161.    Executive Order 128 violates Mr. Johnson’s right to due process because it deprives

him of his right to protect his property. N.J. Const. art. I, ¶ 1.

                      COUNT VII: UNLAWFUL WAIVER OF LAW
    NEITHER STATUTE NOR CONSTITUTION AUTHORIZES GOVERNOR MURPHY TO WAIVE
                            STATUTORY PROVISIONS
        162.    Plaintiff realleges and incorporates by reference the allegations contained in his

Introductory Statement and paragraphs 1 through 109, as if fully set forth herein.

        163.    Governor Murphy has no authority to waive duly enacted statutes. Commc’ns Workers

of Am., 413 N.J. Super. at 274 (“It is well settled that administrative regulations adopted by the

Executive Branch cannot amend or repeal statutes.”).

        164.    The Presentment Clause, N.J. Const. art. V, § 1, ¶ 14(a), requires that “[t]he Legislature,

given its constitutionally delegated realm of authority … ha[s] to be part of th[e] law-making process.”

Commc’ns Works of Am., 413 N.J. Super. at 272.

        165.    Executive Order 128 is predicated on Governor Murphy’s assertion that he has

statutory authority under the Emergency Health Powers Act, N.J.S.A. 26:13-1 et seq.; the Civilian

Defense and Disaster Control Act, N.J.S.A App. A:9-33 et seq.; and the New Jersey Constitution to do

what he has done. He does not.

        166.    As explained above, the Emergency Health Powers Act gives the Governor certain,

specific, enumerated powers relating to health care and stopping the spread of pathogens. These

powers have nothing to do with the waiver of security deposits for residential leases. See supra ¶¶ 26

– 34.

        167.    Similarly, the statutory provisions authorizing the Governor to control the New Jersey

National Guard and state militia have nothing to do with the authority Governor Murphy claims in

Executive Order 128 to alter the term of residential leases, nor do they authorize the Governor to

waive statutory provisions relating to residential leases. See supra ¶¶ 35 – 36.



                                                    33
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 34 of 72 PageID: 34



        168.    The Civilian Defense and Disaster Control Act vests no power in Governor Murphy

to issue Executive Order 128.

        169.    The specifically enumerated powers granted by the Civilian Defense and Disaster

Control Act deal with the military defense, coordination between governments, and the taking of

private property. See supra ¶¶ 87 – 97.

        170.    No provision of the Civilian Defense and Disaster Control Act comes close to

encompassing the authority to alter the obligations of parties to residential leases or to suspend the

applicability of laws.

        171.    Without a statutory grant of authority, Governor Murphy fares no better in relying on

the New Jersey Constitution. No constitutional provision empowers the Governor to suspend the

statutory provisions regulating security deposits.

        172.    To the contrary, the New Jersey Constitution forbids the Governor from doing so.

        173.    The New Jersey Constitution forbids the suspension of habeas corpus, which indicates

that the Governor is without power to suspend laws.

        174.    State constitutions that provide for the suspension of habeas corpus in emergencies

are understood to have vested that authority in the legislature. See Hamburger, supra ¶ 99 at 1919; see

also Tyler, supra ¶ 99. In contrast to the legislature, the executive “could not, even during an emergency,

seize property” or “constrain the natural liberty of persons who were within the protection of the law,

unless [the executive] had legislative authorization.” Hamburger, supra ¶ 99 at 1919.

        175.    The New Jersey Constitution forbids the Legislature from passing any “law impairing

the obligation of contract[] or depriving a party of any remedy for enforcing a contract which existed

when the contract was made.” N.J. Const. art. IV, § VII, ¶ 3. The Governor, who has no legislative

authority, cannot use an executive fiat to accomplish legislative ends that the duly elected members of

the Senate and General Assembly are constitutionally forbidden from enacting.



                                                     34
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 35 of 72 PageID: 35



        176.     With no applicable grant of statutory authority to suspend laws or alter contractual

obligations, Governor Murphy cannot invoke a general constitutional authority to do that which he is

otherwise without authority to do. See Home Bldg & Loan Ass’n v. Blaisdell, 290 U.S. 398, 425 (1934)

(“Emergency does not create power. Emergency does not increase granted power or remove or

diminish the restrictions imposed upon power granted or reserved.”).

        177.     Because Governor Murphy could not lawfully waive the application of N.J.S.A. 46:8-

19 or the private leasehold contracts negotiated in reliance on those provisions, Executive Order 128

is void ab initio and must fail.

                        COUNT VIII: VIOLATION OF THE SEPARATION OF POWERS
                        EXECUTIVE ORDER 128 VIOLATES N.J. CONST. ART. III, § 1

        178.     Plaintiffs reallege and incorporate by reference the allegations contained in their

Introductory Statement and paragraphs 1 through 109, as if fully set forth herein.

        179.     The New Jersey Constitution vests executive power in the Governor, N.J. Const. art.

V, § 1, ¶ 1., and vests “plenary law-making authority” in “the State Senate and General Assembly.”

Commc’ns Workers of Am., 413 N.J. Super. at 255 (citing N.J. Const. art. IV, § 1, ¶ 1). Through this

constitutional provision, “the people vested full sovereign authority in the Legislature, save as

otherwise therein provided.” Gangemi, 25 N.J. at 8-9.

        180.     One legislative authority is the power to amend or repeal duly enacted laws. See

Commc’ns Workers of Am., 413 N.J. Super. at 274.

        181.     The New Jersey Constitution provides explicitly for the separation of powers. N.J.

Const. art. III, ¶ 1.

        182.     When one branch aggrandizes its own power unilaterally—including when the

Governor does so through an executive order—New Jersey courts apply a strict standard of review.

Commc’ns Workers of Am., 413 N.J. Super. at 258-59.




                                                   35
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 36 of 72 PageID: 36



        183.    A clear indication that the Governor has acted beyond his statutory grant of authority

is when the statutory schemes that he invokes as the source of his authority are detailed and numerous

but omit the specific type of action the Governor attempts to take. See id. at 271 (reasoning that the

Legislature’s “omission of labor organizations and collective bargaining agreements” was “self-

evident” from the statutory scheme).

        184.    The courts must hold invalid an executive action that goes beyond the Governor’s

grant of authority, such that it is “fundamentally incompatible” with “existing laws and statutes as to

impair the ‘essential integrity’ of the constitutional powers of the Legislature.” Id. at 274.

        185.    Governor Murphy has unilaterally waived or modified numerous validly enacted laws

without legislative authorization.

        186.    Thus, Governor Murphy’s unilaterally waiving or amending of valid legislative

enactments violated the separation of powers, so his actions are void ab initio and must fail.

                                         PRAYER FOR RELIEF

        Wherefore, Plaintiffs pray for the following relief against Defendants:

        A.      Issuance of a declaratory judgment that Executive Order 128 violates the Contracts

Clause of the United States Constitution by interfering with the contractual rights and obligations of

residential landlords and tenants in New Jersey.

        B.      Issuance of a declaratory judgment that the statutory and constitutional sources of

authority that Governor Murphy invoked in enacting Executive Order 128 do not empower the

Governor to waive or modify laws or contracts relating to residential leases.

        C.      Issuance of a declaratory judgment that Executive Order 128 violated Matthew

Johnson’s right to due process

        D.      Issuance of a declaratory judgment that Executive Order 128 denied Matthew Johnson

equal protection of the law.


                                                    36
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 37 of 72 PageID: 37



       E.      Issuance of a declaratory judgment that Executive Order 128 denied Matthew Johnson

the privileges and immunities guaranteed to citizens of the United States.

       F.      Issuance of a declaratory judgment that Executive Order 128 violates the Contracts

Clause of the New Jersey Constitution by interfering with the contractual rights and obligations of

residential landlords and tenants in New Jersey.

       G.      Issuance of a declaratory judgment that Executive Order 128 violates the separation

of powers by waiving or amending law.

       H.      Issuance of a declaratory judgment that Executive Order 128 is void ab initio.

       I.      Issuance of permanent injunctive relief prohibiting Governor Murphy, Attorney

General Grewal, and Commissioner Persichilli from enforcing Executive Order 128.

       J.      For an award for all reasonable attorneys’ fees incurred herein, as applicable, pursuant

to 42 U.S.C. § 1988.

       K.      For costs of this suit incurred herein, as applicable.

       L.      For such other relief as the Court deems just and proper.




                                         JURY DEMAND

       Plaintiff Matthew Johnson hereby demands a trial by jury on all issues triable by jury in the

above-entitled action.

Dated: June 2, 2020

                                                   Respectfully submitted,


                                                          /s/     Terence Sweeney
                                                   Terence J. Sweeney
                                                   THE LAW OFFICES OF TERENCE J. SWEENEY, ESQ.
                                                   44 Fairmount Avenue, Suite 1


                                                   37
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 38 of 72 PageID: 38



                                    Chatham, New Jersey 07928
                                    sweeneylawfirm@optonline.net
                                    (973) 665-0400

                                    NEW CIVIL LIBERTIES ALLIANCE
                                    HARRIET HAGEMAN
                                    Senior Litigation Counsel
                                    JARED MCCLAIN
                                    Staff Counsel
                                    1225 19th Street NW, Suite 450
                                    Washington, DC 20036
                                    (202) 869-5210
                                    (856) 305-0034
                                    Motions forthcoming for Pro Hac Vice Admission

                                    Counsel to Plaintiff Matthew Johnson




                                     38
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 39 of 72 PageID: 39




                                         VERIFICATION

       I, Matthew Johnson, the owner and landlord of Unit 312 of Barclay Towers Condominiums

located in the Township of Cherry Hill in Camden County, New Jersey, am the plaintiff in this

proceeding. I have read this complaint and hereby verify that the contents are true and correct to the

best of my knowledge, information, and belief, this 1st day of June 2020.




                                               _________________________
                                               Matthew Johnson
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 40 of 72 PageID: 40




                  EXHIBIT 1
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 41 of 72 PageID: 41
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 42 of 72 PageID: 42
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 43 of 72 PageID: 43
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 44 of 72 PageID: 44




                 EXHIBIT 2
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 45 of 72 PageID: 45
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 46 of 72 PageID: 46
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 47 of 72 PageID: 47
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 48 of 72 PageID: 48
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 49 of 72 PageID: 49
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 50 of 72 PageID: 50
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 51 of 72 PageID: 51
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 52 of 72 PageID: 52
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 53 of 72 PageID: 53




                 EXHIBIT 3
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 54 of 72 PageID: 54
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 55 of 72 PageID: 55
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 56 of 72 PageID: 56
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 57 of 72 PageID: 57
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 58 of 72 PageID: 58
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 59 of 72 PageID: 59
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 60 of 72 PageID: 60
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 61 of 72 PageID: 61
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 62 of 72 PageID: 62




                 EXHIBIT 4
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 63 of 72 PageID: 63
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 64 of 72 PageID: 64
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 65 of 72 PageID: 65
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 66 of 72 PageID: 66
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 67 of 72 PageID: 67
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 68 of 72 PageID: 68
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 69 of 72 PageID: 69
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 70 of 72 PageID: 70
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 71 of 72 PageID: 71




                 EXHIBIT 5
Case 1:20-cv-06750-NLH-JS Document 1 Filed 06/02/20 Page 72 of 72 PageID: 72
